UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                     No. 18-3778

                               United States of America

                                           v.

                                    Myron Owens,
                                           Appellant

                           (M.D. Pa. No. 3-15-cr-00013-006)

Present: CHAGARES, JORDAN and RESTREPO, Circuit Judges

      1. Unopposed Motion Under Seal to Redact Court Opinion.


                                                      Respectfully,
                                                      Clerk/clw

_________________________________ORDER________________________________
The foregoing motion is granted. The Clerk will docket the redacted opinion and take all
necessary steps to effectuate this order.


                                                      By the Court,

                                                      s/ Michael A. Chagares
                                                      Circuit Judge

Dated: February 4, 2020
CLW/cc: Francis P. Sempa, Esq.
         Thomas B. Helbig, Esq.